DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20090081563) in view of Pierrat (US 7132203) in further view of Saiki et al. (US 7061295).

 	With respect to claim 1, Wang (US 20090081563) figures 1-12 disclose a phase shifter (figure 2a)the mask design may comprise attenuated phase shifter materials in opaque regions 501, ([0043]) comprising: an active region (figure 3a-bi(element 1), figure 1a (element 1), figure 6a-6i (element 1), figure 8a-g(element 1) active region) extending in a first direction and being located at a first level; a first 
 	It is well known application of a voltage to a transistor gate has the effect of producing parasitic capacitance at the junction of the gate. It would have been obvious before the effective filing date of the claimed invention to adjust the parasitic capacitance with a voltage applied at the gate of Wu for the purpose of controlling the transistor. (In essence, a parasitic capacitance is controlled at junction upon activation of the transistor gate in any transistor and thus this is deemed obvious within the structure of Wu. )
 	Furthermore, Pierrat (US 7132203) also teaches in figures 19-21 the use of capacitors in densely packed array in a phase shift mask similar to that shown in Wu. It would have been obvious before the effective filing date of the claimed invention to use the teaching of Pierrat of multiple dense array capacitors in the phase shift mask of Wu and further adjust those capacitors with a voltage at the input of the gate for the purpose of making phase shift patterns more rectangular in shape.

    PNG
    media_image1.png
    304
    399
    media_image1.png
    Greyscale


	Figure 2 of Saiki (US 7061295) teaches the use of coupled gates (223) in a phase shifter to set the bias for multiple transistors.  It would have been obvious before the effective filing date of the claimed invention to use the teaching of Saiki in the combination above of Wang and Pierrat for the purpose of biasing the gates to provide precise generation of the phase shift (as disclosed in Saiki, column 6 lines 10-25). 
 	With respect to claim 9, the combination above produces the phase shifter of claim 1, wherein the first set of gates comprises: a third gate; and a fourth gate, (formed at 20) figure 1b) wherein each of the first gate of the first set of gates, the second gate of the first set of gates, the third gate of the first set of gates, and the fourth gate of the first set of gates are coupled to each other, configured to receive a second voltage, and are part of a second transistor, and the second transistor is configured to adjust at least a resistance or a second capacitance of the phase shifter responsive to the second voltage.
 	With respect to claim 21, the combination above produces a phase shifter comprising: an active region (1) extending in a first direction and being located at a first level; a first set of gates extending in a second direction different from the first direction, overlapping the active region, being located at a 
 	With respect to claim 29, the combination above produces the phase shifter of claim 21, wherein the first set of gates comprises: a first gate; a second gate; a third gate; and a fourth gate, (gates from 20) wherein the first gate of the first set of gates, the second gate of the first set of gates, the third gate of the first set of gates, and the fourth gate of the first set of gates are coupled to each other, configured to receive a second voltage, and are part of a second transistor, and the second transistor is configured to adjust at least a resistance or a second capacitance (capacitor of Pierrat) of the phase shifter responsive to the second voltage.
 	With respect to claim 30, the combination above produces a phase shifter comprising: an active region (1) extending in a first direction, being located at a first level, and including a first edge and a second edge opposite from the first edge; a first set of gates (figure 1a, (formed at element 10), figure 1b 20, figure 3i, gate dielectric 71 and 10) extending in a second direction different from the first direction, overlapping the active region, being located at a second level different from the first level, and each gate of the first set of gates being separated from another gate of the first set of gates in the first .

Allowable Subject Matter
Claims 2-8 and 22-28 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 2, the cited reference fail to suggest or disclose a first source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between a first gate of the first set of gates and a first gate of the second set of gates; a first drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the first gate of the first set of gates and a second gate of the first set of gates; a second source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the second gate of the first set of gates and a third gate of the first set of gates; a second drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the third 
 	With respect to claim 2 the closest prior art found does not go into detail to the level of the source contacts being structured in a way as discussed in the claim language of claim 2. There is not obvious reason, (not relying on hindsight) to alter the prior art of reference in such a way as to meet the required claim limitations or to alter or use the teaching of references and thus this claim is deemed nonobvious over the listed prior art.
 	With respect to claim 22, the cited reference fail to suggest or disclose a first source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between a first gate of the first set of gates and the first gate; a first drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the first gate of the first set of gates and a second gate of the first set of gates; a second source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the second gate of the first set of gates and a third gate of the first set of gates; a second drain contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the third gate of the first set of gates and a fourth gate of the first set of gates; and a third source contact extending in the second direction, being over the active region, being located at the third level, and being positioned between the fourth gate of the first set of gates and the second gate.
 	With respect to claim 22 the closest prior art found does not go into detail to the level of the source contacts being structured in a way as discussed in the claim language of claim 22. There is not obvious reason, (not relying on hindsight) to alter the prior art of reference in such a way as to meet the 
 	With respect to claim 31, the prior art of record fails to suggest or disclose wherein the active region comprises: a first source region coupled to a first source contact of the set of contacts; a second source region coupled to a second source contact of the set of contacts; a third source region coupled to a third source contact of the set of contacts; a first drain region coupled to a first drain contact of the set of contacts; and a second drain region coupled to a second drain contact of the set of contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
 	With respect to newly amended claim 1, the combination of the Saiki reference would render this point moot in that the teaching of coupling the gates in Saiki to bias the gates for precision phase shifting would disclose the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849         
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit